DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Status of Claims
Claims 1, 3, 6, 12-14, 18-22, and 26 are pending in the instant application. Claims 14, 18-22, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Accordingly, claims 1, 3, 6, and 12-13 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The instant claims require that an RNAi polynucleotide comprising SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof should bind to a human PTBP1 sequence and inhibits PTBP1 expression.
	Contrary to applicant’s arguments filed on February 1, 2021, it is noted that SEQ ID NO:3 does not have applicant’s alleged “84.2%” homology with human PTBP1 and SEQ ID NO:4 does not have applicant’s alleged “89.5%” homology with human PTBP1. Note that applicant did not provide any nucleotide sequence alignment between SEQ ID NO:3 (or SEQ ID NO:4) and a human PTBP1 sequence, nor did applicant provide 19-mer nucleotide positions of a human PTBP1 mRNA sequence having the alleged 84.2% or 89.5% homology levels, and the examiner is unable to identify a 19-mer sequence within a human PTBP1 mRNA sequence having the alleged 84.2% or 89.5% sequence homology with SEQ ID NO:3 or SEQ ID NO:4. 
	In the remarks filed on February 1, 2021, applicant points out the declaration filed on February 1, 2021 and argues that nucleotide sequence alignments between human PTBP1 and SEQ ID NOs:3 and 4 are provided in paragraph 4 of the declaration. In response, it is noted that the GenBank accession number “BC004383.1” is a mere “cDNA clone” sequence cloned from melanotic melanoma tissue. See the attached citation. Declarant’s inability to provide nucleotide sequence alignments between human PTBP1 mRNA (usually having “NM” code in GenBank accession number) and SEQ ID NOs:3 and 4 strongly supports that SEQ ID NOs:3-4 do not have the alleged 84.2% or 89.5% sequence homology with a naturally occurring human PTBP1 sequence (e.g., mRNA), wherein the inhibitory function of an “interfering RNA” is provided by binding to its cognate mRNA target sequences as applicant must be aware. See paragraph 0075 of the specification explicitly disclosing that one strand of siRNA is used to “identify mRNA molecules” then “cleaves these target mRNAs” (emphasis added). Hence, the declaration is not found persuasive as there is no factual evidence that human PTBP1 mRNA sequences do contain a 19-mer sequence fragment having 84.2% or 89.5% sequence homology to SEQ ID NO:3 or SEQ ID NO:4, wherein the claimed double-stranded polynucleotide sequences bind to a human PTBP1 mRNA and cleave the human PTBP1 mRNA, thereby functioning as the claimed “interfering RNA”. In addition, it is noted that the only disclosed human PTBP1 sequence in the instant specification (see paragraph 0108) is “Accession No. BC002397 (SEQ ID NO:12)”, which does not comprise a 19-mer sequence that is 84.2% or 89.5% homologous to the 19-mer sequence of SEQ ID NO:3 or SEQ ID NO:4. 
It is noted that SEQ ID NO:3 is at least about 79% or 84% homologous to various human mRNA sequences other than human PTBP1. For instance, SEQ ID NO:3 is about 84% homologous to a human pleckstin homology and RhoGEF domain containing G1 sequence (PLEKHG1; NM_001329798) at positions 45-60 as indicated by underlining below.

    PNG
    media_image1.png
    28
    714
    media_image1.png
    Greyscale

 	SEQ ID NO:3 is also about 79% homologous to a human nuclear transcription factor Y subunit alpha sequence (NFYA; NM_002505) at positions 2675-2689 as indicated by underlining below.

    PNG
    media_image2.png
    26
    739
    media_image2.png
    Greyscale

	SEQ ID NO:3 is also about 79% homologous to a human apolipoportein L2 sequence (APOL2; NM_030882) at positions 2166-2180 as indicated by underlining below.

    PNG
    media_image3.png
    24
    742
    media_image3.png
    Greyscale

	In addition, SEQ ID NO:4 is at least 79% homologous to a human ras homolog family member U (RHOU; NM_021205) at positions 1402-1416 as indicated by underlining below.

    PNG
    media_image4.png
    24
    737
    media_image4.png
    Greyscale

	Hence, the instantly claimed RNAi sequences are reasonably expected to bind to and inhibit expression of human PLEKHG1, human NFYA, human APOL2, and human RHOU, which are not the claimed human PTBP1 because the aforementioned human sequences do contain at least 15 or 16 consecutive nucleotides complementary to at least 15 or 16 consecutive nucleotides of a complementary sequence of the 19-mer of SEQ ID NO:3 or SEQ ID NO:4. As such, the claims recite conflicting limitations regarding the “interfering RNA” sequence/function, thereby rendering the claims indefinite.
	Claim 6 requires that an interfering RNA comprising SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof should be “a miRNA” or should function as “a miRNA”. There is no objective, scientifically-based evidence that the claimed double-stranded nucleotide sequence is indeed “a miRNA” or functions as “a miRNA”. Note that “miRNA” is not re-defined in the instant specification to mean an RNA molecule other than an art-recognized miRNA, which is a naturally occurring, short (about 22 nucleotides in length), single-stranded non-coding RNA that binds to a target sequence, conventionally within the 3’ UTR, via miRNA’s seed-sequence complementarity/binding activity. See Ambros (Nature, 2004, 431:350-355, of record) disclosing that miRNAs are “about 22 nucleotides in length” that are “contained in animal genomes” and “imprecisely complementary to their mRNA targets” via “base pairing in a ‘seed’ or ‘nucleus’ of continuous Watson-Crick base pairing in the 5’-proximal half of the miRNA”, wherein Ambros exemplifies binding interaction between a single-stranded miRNA, “lin-4 miRNA”, and its targets, “lin-14 3’ UTR” and “lin-28 3’ UTR”, via imperfect sequence complementarity, wherein the binding interaction is primarily mediated by the 8-mer or 9-mer seed sequence (positions 2-9 or positions 2-10) of the miRNA and target’s 3’ UTR. (emphasis added). See Figures 1a and 1b and pages 350 and 352. See Figures 1a and 1b copied below for applicant’s understanding of art-accepted miRNA and its binding interaction with the target.
	
    PNG
    media_image5.png
    395
    410
    media_image5.png
    Greyscale

	Note that Bartel (Cell, 2009, applicant’s citation) also provides teachings that are consistent to those provided by Ambros. See Figures 1A-C copied below:

    PNG
    media_image6.png
    562
    571
    media_image6.png
    Greyscale

	As such, when the “miRNA” claimed in claim 6 is given an ordinary meaning accepted by the relevant artisans in the relevant field, claim 6 recites conflicting limitations regarding the structure/function of the alleged “miRNA” comprising a double-stranded sequence comprising SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof, thereby rendering the claim indefinite. In the remarks filed on February 1, 2021, applicant argues that SEQ ID NOs:3 and 4 have “7 matches with the human PTBP1 mRNA at positions 1-7” by pointing out paragraph 7 of the declaration filed on February 1, 2021. The declarant states that “experts in the area of miRNA/mRNA interactions would predict a similar level of silencing for the human PTBP1 expression as was established for rat PTBP1 protein” based on the seed sequence-based binding activity of miRNAs. In response, it is noted that miRNA’s seed sequence binding excludes base complementarity at position 1. That is, the seed sequence as defined in the relevant art does not include position 1 of miRNAs. See Ambros’ Figures 1a and Figure 1b or Bartel’s Figures 1A-C for applicant’s understanding of the seed sequence. In addition, the declarant failed to establish factual evidence that a double-stranded polynucleotide comprising SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof functions as a single-stranded miRNA by imperfectly binding (via seed sequence binding and no binding downstream of the seed sequence) to the 3’ UTR of a human PTBP1 mRNA. As such, declarant’s uncorroborated, speculative statement that relevant artisans “would predict” miRNA-mediated silencing of a human PTBP1 mRNA via “miRNA/mRNA interaction” is not found persuasive. Note that “BC004383.1” allegedly having a sufficient sequence homology level to SEQ ID NOs:3-4 is not an mRNA sequence thus there is no predicted “miRNA/mRNA interaction” (emphasis added). Hence, the declaration as a whole is not established on factual, scientific evidence. 
	Applicant points out O’Brien et al. (2018) and argues that miRNAs bind to 5’ UTR, coding sequence, or promoter of a target and that “engineered miRNAs” as disclosed in the specification “can be designed to target any portion of an mRNA.” In response, it is noted that there is no human PTBP1 “mRNA” sequence having a seed sequence binding region by the claimed sequences. Note that the evidence provided in the specification pertains to a cDNA clone sequence cloned from human melanoma tissue. In addition, there is no teaching in O’Brien that a double-stranded nucleotide sequence having a significant level of complementarity (e.g., 84.2% or 89.5%) functions as a miRNA. In addition, “miRNA” by definition is a single-stranded, endogenous, non-coding RNA. See the biogenesis of miRNA in Figure 1 of O’Brien. There is no evidence that the claimed sequences are single-stranded, endogenous, non-coding RNA or that the claimed sequences mimic endogenous miRNAs. Note that claim 6 does not recite “engineered miRNA”, nor is there evidence that the claimed sequences qualify as “engineered miRNAs” mimicking endogenous miRNAs. In addition, “engineered miRNAs” are not even disclosed/contemplated in the instant specification. Accordingly, applicant’s arguments are not found persuasive. 
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require that a double-stranded “interfering RNA” comprising SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof should bind to human PTBP1 and inhibit human PTBP1 expression. 
The term “interfering RNA” as recognized in the art and as disclosed in the instant specification (see paragraphs 0075-0076) must bind to a target “mRNA” by sequence complementarity, either perfect or imperfect.
The instant specification does not provide any objective evidence that the claimed “interfering RNA” polynucleotide sequences bind to and inhibit human PTBP1 mRNA. The specification at best discloses that “siRNAs” targeted to Rat ptbp1 gene, “Thermo Scientific ON-TARGETplus Rat ptbp1 gene”, comprising SEQ ID NO:3 (“#3 siRNA”) or SEQ ID NO:4 (“#4 siRNA”) were commercially purchased and tested in HeLa cells comprising “DDK-tagged rat ptbp1 expression plasmid”, wherein the two siRNAs inhibited rat ptbp1 expression. See paragraph 0172 and Figure 1A. Hence, the specification at best teaches that that the claimed “interfering RNA” binds to and inhibits rat ptbp1. In fact, the claimed sequences do not have any significant level of nucleotide sequence homology/complementarity with a known human PTBP1 mRNA sequence as amply explained in the §112(b) rejection above, and the declaration filed on February 1, 2021 fails to provide objective, factual evidence that the claimed nucleotide sequences indeed bind to and inhibit human PTBP1 by RNAi mechanism as explained in the §112(b) rejection above. 
	In the remarks filed on February 1, 2021, applicant argues that the instant specification shows that the claimed nucleotide sequences inhibits rat PTBP1 in human cells and one of ordinary skill in the art “would predict similar silencing of the human PTBP1 expression due to the high homology between SEQ ID NO:3 and SEQ ID NO:4 and the human PTBP1 sequence.” In response, the rat ptbp1 expression inhibition by the commercial siRNAs in HeLa cells artificially overexpressing rat ptbp1 plasmid has nothing to do with the instantly claimed human PTBP1 expression inhibition by an interfering RNA binding to a human PTBP1 mRNA sequence by RNAi. Further, there is no “high homology” between the rat ptbp1 sequence and the human counterpart as evidenced by the fact that even the only human PTBP1 cDNA sequence disclosed in the instant specification, Accession No. BC002397 (SEQ ID NO:12)”, does not comprise a 19-mer sequence having a “high homology” to SEQ ID NO:3 or SEQ ID NO:4. Furthermore, interfering RNAs such as siRNA, shRNA, and miRNA must bind to mRNA, and GenBank accession number “BC004383.1” having the alleged “high homology” is a mere “cDNA clone” sequence cloned from melanotic melanoma tissue. Hence, one of ordinary skill in the art who is unable to identify a single human PTBP1 mRNA sequence having any significant level of sequence homology to SEQ ID NO:3 or SEQ ID NO:4 would not predict that the claimed interfering RNA-encoding sequences bind to and inhibit human PTBP1 mRNA by RNAi. Note that the declaration is found deficient and insufficient to establish a factual finding that SEQ ID NO:3 or SEQ ID NO:4 is indeed highly homologous to a human PTBP1 mRNA sequence recognized in the art. 
	Applicant points out Xue et al. (Nature Neuroscience, 2016) and Qian et al. (Nature, 2020) and argues one of ordinary skill in the art would not predict effectiveness/results of the claimed viral particles on oligodendrocytes in rats based on Xue and Qian. Applicant further argues that “the disclosures of the present specification are correct and that Applicant had possession of the claimed invention at the time of filing.” The examiner fails to understand the relevance of applicant’s argument as the instant written description rejection does not pertain to the efficacy or results of the claimed viral particle. Note that the claims are a mere product that does not require any specific activity/efficacy, and furthermore, the instant claims have nothing to do with rat. The claims explicitly require “human” PTBP1. Hence, Xue and Qian do not provide any evidence that the instant specification adequately describes that a double-stranded polynucleotide of SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof functions as an “interfering RNA” by binding to a human PTBP1 mRNA, thereby inhibiting human PTBP1 expression. 
	Applicant argues that the specification “disclosed siRNA and miRNA sequences and viral particles that were demonstrated to be effective in vitro in human cells and in vivo in rats in inhibiting rat PTBP1 expression. The specification discloses that the same molecules will inhibit human PTBP1 expression.” Contrary to applicant’s argument, there is no disclosure in the instant specification that a sequence comprising SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof functions as an interfering RNA by bind to a human PTBP1 mRNA sequence. Further, the HeLa cells transfected with the rat-specific ptbp1 siRNAs were artificially overexpressing rat-specific ptbp1 by the expression of a rat ptbp1 plasmid. In addition, the alleged “miRNA” sequences comprising SEQ ID NO:3 (or SEQ ID NO:4) and a complementary sequence thereof do not qualify as art-recognized miRNA sequences as evidenced by the fact that a miRNA is a single-stranded, short, non-coding RNA that occurs naturally in animal genome, wherein the short RNA has a seed-sequence (starting from position 2) that binds to the target 3’ UTR and provides target inhibition. See Ambros’ Figures 1a and 1b reproduced above in the §112(b) rejection. The declaration filed on February 1, 2021 provides no better evidence that the claimed nucleotide sequences do bind to human PTBP1 mRNA and inhibits human PTBP1 expression. The working example, Example 2 and Figure 1, mentioned in the declaration pertain to rat ptbp1 expression, and there is no evidence that the claimed nucleotide sequences have the claimed human-specific function. 
	In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing.  
Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635